United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 21, 2007
                   FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                No. 06-41469
                             Conference Calendar


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JESUS VELASQUEZ, JR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 4:05-CR-96-52


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
      Jesus Velasquez, Jr., appeals the 188-month sentence imposed following
his guilty plea for conspiracy to distribute and possess with intent to distribute
a controlled substance. Velasquez argues that the district court erred by not
finding that he played a minor or minimal role in the offense and sentencing him
accordingly.   See U.S.S.G. § 3B1.2.       Velasquez further argues that the




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41469

Sentencing Guidelines are unconstitutionally vague with respect to what
constitutes minor or minimal participant status.
      Velasquez’s unconstitutional vagueness argument is unfounded because
it challenges a Sentencing Guideline, not a criminal statute. See United States
v. Pearson, 910 F.2d 221, 223 (5th Cir. 1990).
      The record indicates that Velasquez played an integral role in transporting
substantial quantities of marijuana from Mexico to the United States and that
his actions were important to the success of the drug venture. Velasquez has not
shown that the district court clearly erred in finding that he was not entitled to
a reduction for a minor or minimal role in the offense. See United States v.
Franco-Torres, 869 F.2d 797, 801 (5th Cir. 1989).
      The judgment of the district court is AFFIRMED.




                                        2